Exhibit 10.3

SEVENTH AMENDMENT OF LEASE AGREEMENT

THIS SEVENTH AMENDMENT TO THE LEASE AGREEMENT (“Amendment”) is made and entered
into as of the 10 day of July, 2008, and effective upon the Effective Date
(defined below), by and between STERLING REALTY ORGANIZATION CO., a Washington
corporation (“Landlord”), successor-in-interest to Factoria Partnership, and
LIONBRIDGE TECHNOLOGIES, a Delaware corporation (“Tenant”) formerly known as
Data Dimensions, successor-in-interest to ST Laboratories.

RECITALS

 

A. Landlord and Software Testing Laboratories, Inc. entered into that certain
Lease Agreement dated April 11, 1996, for premises situated on the real property
legally described therein (the “Land”) and in the building located at 3535
Factoria Blvd. S.E., in Bellevue, Washington, which building is commonly known
as Sterling Plaza (the “Building”).

 

B. The Lease Agreement was previously amended by that certain Amendment of Lease
Agreement between Landlord and Software Testing Laboratories, Inc. dated May 16,
1996, by that certain Second Amendment of Lease Agreement dated September 30,
1996, by that certain Third Amendment of Lease dated April 8, 1997, by that
certain Fourth Amendment of Lease Agreement dated July 1, 1997, by that certain
Fifth Amendment dated April 1, 2002 and by that certain Sixth Amendment dated
August 7, 2003. Software Testing Laboratories, Inc. was succeeded by ST Labs,
Inc., which entity was subsequently acquired by Data Dimensions, Inc., and which
is now doing business as LionBridge Technologies. The Lease Agreement, as
amended, is referred to herein as the “Lease.”

 

C. The parties desire to further amend the Lease as set forth below.

AGREEMENT

 

1. Leased Premises. The second sentence of Paragraph l(a) is hereby deleted, and
the following sentence is substituted in its place:

The Premises includes finished office space of approximately 10,977 rentable
square feet on the 3 rd floor of the Building.

All references in the Lease to the total area of the Premises being comprised of
15,350 square feet are hereby deleted and replaced with references to the total
area of the Premises being comprised of approximately 10,977 square feet.

 

2. Agreed Floor Areas. Paragraph l(b) is hereby deleted, and the following
paragraph is substituted in its place:



--------------------------------------------------------------------------------

(b) Agreed Floor Areas. The Premises are comprised of approximately 10,977
rentable square feet on the 3rd floor of the Building and will be shown as
Exhibit A to be attached to this Amendment. Landlord and Tenant agree that the
floor area of the Building is 127,410 rentable square feet.

 

3. Tenants Percentage of the Building. Paragraph l(c) is hereby deleted, and the
following paragraph is substituted in its place:

(c) “Tenant’s Percentage of the Building” is equal to approximately 8.61%,
calculated by dividing the number of rentable square feet in the Premises
(10,977) by the number of rentable square feet in the Building (127,410).

 

4. Term. Paragraph l(d) is hereby deleted, and the following paragraph is
substituted in its place:

(d) Term. Landlord and Tenant agree that the term of this Lease shall be
extended by 60 months. The new Termination Date of this Lease shall be
August 31, 2013.

 

5. Rent. Paragraph l(e) is hereby deleted, and the following paragraph is
substituted in its place:

(e) Rent. Landlord and Tenant agree that Tenant shall pay Landlord the following
rent for the Premises, from the Effective Date of this Amendment through the
stated expiration date of this Lease:

 

September 1, 2008 – August 31, 2009:    $28,357.25 per month September 1, 2009 –
August 31, 2010:    $29,272.00 per month September 1, 2010 – August 31, 2011:   
$30,186.75 per month September 1, 2011 – August 31, 2012:    $31,101.50 per
month September 1, 2012 – August 31, 2013:    $32,016.25 per month

Rent is to be paid in advance on or before the first day of each month without
offset or deduction at the offices of Landlord, Sterling Realty Organization
Co., 600 – 106th Ave NE, Suite 200, Bellevue, Washington, 98004, or such other
place designated by Landlord.

Notwithstanding the foregoing, Tenant shall pay rent on the square footage to be
vacated at the same pro rata amount as per this Amendment until the latter of
the expiration of the current lease term or upon total vacancy of space as
identified by the highlighted area on the attached



--------------------------------------------------------------------------------

Exhibit A, with the exception that in the event Tenant or Tenant’s personal
property remain in said space at anytime between September 1, 2008 and
September 30, 2008, Tenant shall be obligated to pay rent for such period in the
amount of $5,648.46 .

 

6. Tenant Improvement. The Premises shall continue to be occupied in an “as-is”
condition, except Landlord shall provide tenant improvements at Landlord’s sole
cost and expense as detailed in Marvin Stein and Associates space plan dated
May 15, 2008, attached as Exhibit A and as further noted in the plan’s
construction notes and construction keynotes, and as bid by Chinn Construction
in the May 28, 2008 proposal, attached as Exhibit B. Landlord and Tenant
recognize the space plan will be converted into more detailed construction
drawings (if required). Landlord shall be responsible for standard plan
architectural services and any permit fees incurred. Any additional improvements
beyond those identified in the construction drawings shall be at Tenant’s
expense. Tenant shall be responsible for relocation of furniture necessary to
accommodate the construction and any phone/data cabling and furniture
reinstallation, and shall coordinate such moves to accommodate a mutually agreed
upon construction schedule. Landlord’s contractor shall conduct improvements
during the day, and make efforts to minimize any disruption to Tenant’s
business. Landlord shall proceed to complete the tenant improvements as soon as
reasonably possible.

 

7. Security Deposit. Paragraph l(f) is hereby deleted, and the following
paragraph substituted in its place:

(f). Landlord is in possession of a deposit of $30,700.00 which shall remain as
Security Deposit.

 

8. Base Year. Revised Base Year shall be 2008.

 

9.

Exterior Building Signage. Tenant shall pay $1,000 per month for exterior
building signage for the term of the Lease. Tenant shall reimburse Landlord for
the electrical operating expenses, and Tenant will pay any and all governmental
permit fees and taxes for the signage. Rent is to be paid in advance on or
before the first day of each month without offset or deduction at the offices of
Landlord, Sterling Realty Organization Co., 600 – 106th Ave NE, Suite 200,
Bellevue, Washington, 98004, or such other place designated by Landlord.

 

10. Effective Date of Amendment. This Amendment shall be effective September 1,
2008.

All other terms and conditions of the above referenced Lease shall remain
unchanged and in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment the day and
year first above written.

 

LANDLORD:  

STERLING REALTY ORGANIZATION CO.,

a Washington corporation

    BY:  

/s/ David Schooler

        David Schooler, President     TENANT:  

LIONBRIDGE TECHNOLOGIES

a Delaware corporation

    BY:  

/s/ Donald Muir

   



--------------------------------------------------------------------------------

Exhibit B

CHINN Construction, LLC

SRO Sterling Plaza I - Lion Bridge 3rd Floor Renovations

 

Project:   SRO Sterling Plaza I - Lion Bridge 3rd Floor Renovations Location:  
3535 128th Ave   Bellevue WA. 98006 Contact:   Jason Horning Subject:   Bid
Estimate Date:   5/27/2008

 

Description:

   Labor    Material    Sub         Total

01000-General Conditions

   17,243    1,745    0         18,988

01010-Temporary Protection

   2,160    480    0         2,640

01050-Furniture Moving

   0    0    0         0

02110-Demolition / Core Drill

   1,470    630    650         2,750

02200-Earthwork

   0    0    0         0

02700-Asphalt

   0    0    0         0

03000-Concrete

   0    0    0         0

05000-Structural Steel

   0    0    0         0

06100-Rough Carpentry/ Finish Carpentry

   1,170    180    0         1,350

06410-Millwork/Casework

   0    0    18,985         18,985

07200-Sound Insulation

   0    0    0         0

07500-Roofing

   0    0    0         0

07900-Caulking

   0    0    0         0

08210-Doors, Frames & Relite

   2,700    2,746    0         5,446

08400-Storefront

   0    0    0         0

08700-Finish Hardware

   1,350    1,160    0         2,510

08800-Glazing

   0    1,764    0         1,764

09100- Stucco

   0    0    0         0

09120-Acoustical Ceiling

   0    0    2,176    patch and repair      2,176

09250-Metal Stud Framing / GWB

   0    0    20,216         20,216

09300-Ceramic Tile

   0    0    0         0

09650-VCT / RB / Floor Prep.

   0    0    4,372         4,372

09680-Carpet

   0    0    544    patch and repair      544

09900-Painting / Wall Covering

   0    0    4,649         4,649

10800-Toilet Accessories / Partitions / Fire Extingh.

   0    0    0         0

11000-Equipment (Chalk Board)

   180    580    0    allowance      760

12490-Window Treatment

   0    0    0         0

15300-Fire Protection

   0    0    3,185         3,185

15400-FM 200 System

   0    0    7,950         7,950

15400-Plumbing System / HVAC Loop Piping

   0    0    7,480         7,480

15850-HVAC System

   0    0    14,700         14,700

16010-Electrical / Light Fixtures

   0    0    13,470    light fix. allowance      13,470

16123-Access System

   0    0    0         0

16700-Phone/Data

   0    0    0         0

16721 -Fire Alarm

   0    0    2,250         2,250                         

Direct Cost

   26,273    9,285    100,628         136,186

B&O Taxes & Insurance

                 2,724                   

Subtotal

                 138,909

Overhead and Fee

                 17,364

Total

               $ 156,273                   

Washington State Sales Tax @ 9%

                 14,065                   

Total

                 170,337

 



--------------------------------------------------------------------------------

Qualifications:

Sheet 1 dated 4/24/08 as prepared by Marvin Stein & Associates

Work to be completed during the hours of 6:00am - 4:30pm

Assumes reusing existing doors/frames/relites

Painting of new and effected walls only

Electrical scope:

Pendant light fixture allowance of $350 per fixture (electrical rough-in,
furnish and install fixture)

Furnish and install four (4) new building standard 2x4 light fixtures and
relocating eight (8) existing

Eight (8) new/relocated light switches

Twenty-three (23) new convenience outlets

Two (2) dedicated copier outlets

Twenty-three phone/data mud rings with pull string

Two (2) conference table floor boxes

Exclusions but not limited too:

Washington State Sales Tax

Architectural, engineering and permits

Unforeseen conditions

Additions and modifications due to the local building officials and or governing
agencies

Utility upgrades

Furniture power, provisions and hook-up

Phone/Data cabling, wiring, termination and provisions

Removal of existing phone/data cabling

Furniture , fixtures and furnishings

Window covering

Wall covering

Seismic upgrade of existing acoustical grid

Appliances

Security during construction

Security systems

Backflow installation, modification or certification

Abatement of any type

Insulation above ceilings

Coring or X-ray

Removal, relocation or re-installation of any furniture

Work in terminated space

Work in common corridors

Alternates:

 

1.      Furnish and install furniture power at six (6) locations.

 

Includes four (4) floor cores)

   $5,136 plus WSST